Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 1 of 6            PageID #: 789




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

______________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
v.                                        )       Crim. No. 2:18-CR-00124-JDL
                                          )
GREGORY MARTIN                            )
           Defendant                      )
______________________________            )



     DEFENDANT GREGORY MARTIN’S SUPPLEMENT TO HIS MOTION TO
             RECONSIDER AND ASSIGNMENT OF COUNSEL
                   (BY UNDERSIGNED COUNSEL)


       NOW COMES the Defendant, Gregory Martin, by and through undersigned

Counsel (not yet assigned) and respectfully supplements Mr. Martin’s § 2255 Motion. In

support thereof, Counsel states as follows:



                                   BACKGROUND



       Gregory Martin was charged with Possession with Intent to Distribute Cocaine

Base in violation of U.S.C. §21:841(a)(1). ECF #1. Mr. Martin filed a Motion to

Suppress on November 14, 2018. ECF #36. One of the arguments presented in the

Motion to Suppress was that the arresting officer, Trooper John Darcy, did not have a




                                              1
Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 2 of 6                                  PageID #: 790




reasonable basis to stop the motor vehicle. Id.1 This Court denied that Motion. ECF #56.

Gregory Martin appeared before this Court on July 1, 2019 and entered a plea of guilty to

Possession with Intent to Distribute Cocaine Base. ECF #61. The matter was set for

sentencing. Id. It was continued due to probation’s request to attain relevant records. ECF

#64,68,71. On March 2, 2020, Mr. Martin was sentenced to 84 months incarceration with

four years supervised release. ECF #78. Subsequent to Mr. Martin’s plea, but prior to his

sentencing, the Government became aware of a video where Trooper Darcy discussed

profiling. See United States v. Walker, CMECF 2:19-cr-00220. The specific exchange by

Trooper Darcy is as follows:

         John Darcy: “Like, if I see a white thug, I’m going to be interested, just like a black
         thug or a fucking Chinese thug. Like, I’m interested in thugs. That’s not racial
         profiling. Like, some black guy goes by, and he’s just like a normal dude from
         Portland, I don’t give a fuck. You know what I mean, like whatever. This guy kinda
         looks like a thug to be honest with you.”

        Patrick Pescitelli: “The guy… you see the guy driving?”

        John Darcy: “Yeah, he’s wearing a wifebeater, he’s got dreads. He looks like a
        thug. He may not be . . . and I’m not profiling him racially because I don’t care that
        he’s white or black. White kid, neck tats all over him, fucking sideways hat, thug.
        You know what I mean? So like . . . I get . . . I hate when people try to make it seem
        like that’s what it is. I care about where people are from, and the way they seem . .
        . you know what I mean? Do they seem like they can be involved in drug dealing
        or gangs or something. I don’t give a fuck if someone’s black or white. Like . . .
        and I like saying this, like Nicole has a niece who is half-black. I’ll tell someone,
        ‘Dude, my fucking niece is half-black.’ Like, don’t play that racial shit with me.”
        United States v. Walker, CMECF 2:19-cr-00220; ECF#55, 56, 58.




1The Trooper testified and the hearing court accepted the testimony that the operator was showing signs of an
impaired driver. This was not captured on video.


                                                         2
Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 3 of 6               PageID #: 791




       In another matter, involving Trooper Darcy, the Government informed counsel as

to the existence of the video before that Defendant entered a plea. See United States v.

Fagan, 2:19-CR-00123-DBH; ECF #106.



                       REQUEST FOR ASSIGNMENT OF COUNSEL



       Due to COVID-19 lockdowns, Mr. Martin’s contact with undersigned counsel has

been limited. Mr. Martin has also been limited in his access to the prison law library. See

ECF #104, 105 (Martin Declaration). In these unprecedented times, undersigned counsel

seeks this assignment on behalf of Mr. Martin to pursue the legal arguments and possible

remedies in this matter.



                              BASIS FOR MOTION



       It is Mr. Martin’s contention that had information related to Trooper Darcy been

provided, as it was in at least one other matter, before he pleaded guilty, he could have

filed a Motion to Reopen/Reconsider the Suppression Hearing. Therefore, his conditional

guilty plea was not knowingly and voluntary as he has other legal options before the plea.



       WHEREFORE, Mr. Martin respectfully requests this Honorable Court assign

counsel to assist in exploring the legal arguments available to Mr. Martin together with

any and all other relief that is fit and just.


                                                 3
Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 4 of 6         PageID #: 792




     Dated this 20th day of December 2020 at Portland, Maine.

                                             Respectfully submitted,

                                             /s/ David J. Bobrow, Esq.
                                             Attorney for Defendant
                                             BEDARD AND BOBROW, PC
                                             9 Bradstreet Lane
                                             P.O. Box 366
                                             Eliot, ME 03903
                                             207.439.4502
                                             djblaw@bedardbobrow.com




                                         4
Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 5 of 6             PageID #: 793




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

______________________________
                                         )
UNITED STATES OF AMERICA                 )
                                         )
v.                                       )       Crim. No. 2:18-CR-00124-JDL
                                         )
GREGORY MARTIN                           )
           Defendant                     )
______________________________)



                            CERTIFICATE OF SERVICE


       I, David J. Bobrow, Esq., hereby certify that I have caused to be served via ECF
the Defendant’s Motion Supplement and for the assignment of counsel on the following
individuals:

      1.     Todd Lowell, Esq. at todd.lowell@usdoj.gov;
      2.     All other attorneys of record in this matter.

      Dated this 20th day of December 2020 at Portland, Maine.

                                                 Respectfully submitted,


                                                 /s/ David J. Bobrow, Esq.
                                                 Attorney for Defendant
                                                 BEDARD AND BOBROW, PC
                                                 9 Bradstreet Lane
                                                 P.O. Box 366
                                                 Eliot, ME 03903
                                                 207.439.4502
                                                 djblaw@bedardbobrow.com

                                             5
Case 2:18-cr-00124-JDL Document 107 Filed 12/20/20 Page 6 of 6   PageID #: 794




                                     6
